DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 12-19 are rejected under 35 U.S.C. 101 because claims contain no hardware. Thus, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
a) The claim(s) recite(s) subject matter within a statutory category as a method (claims 1-11),  which recite steps of collecting real-time data from at least one data source; determining measurements for a plurality of parameters based on the collected data; generating expectations for a future period of time for the plurality of parameters based on a data analysis technique; comparing the expectations for the future period of time to subsequent measurements collected for that period of time to determine whether the subsequent measurements satisfy an expectation threshold and 
The steps of:  determining measurements for a plurality of parameters based on the collected data; generating expectations for a future period of time for the plurality of parameters based on a data analysis technique; comparing the expectations for the future period of time to subsequent measurements collected for that period of time to determine whether the subsequent measurements satisfy an expectation threshold, as drafted, is system process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “determining, generating and comparing” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using processing device and a memory comprising instructions which are executed by the processor to perform determining, generating and comparing steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor to perform identifying and writing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations  such as:
 “ collecting real-time data from at least one data source” that just collects data (Mc: (paragraphs 42, 44, 51, 68 or Lobach: figs. 1-2, paragraphs 41-42);
“providing an alert to a client terminal, the alert being a result of the comparison of the expectations and the subsequent measurements and indicating an assessment of data storage health”  that just notify to a user (Mc: figs. 2, 15, 18, paragraphs 31, 79-80; Lobach: paragraphs 80-82).
b) The claim(s) recite(s) subject matter within a statutory category as a system (claims 12-19),  which recite steps of a collection system that collects real-time data 
The steps of:  determines measurements for a plurality of parameters based on the collected data; generates expectations for a future period of time for the plurality of parameters based on a data analysis technique; compares the expectations for the future period of time to subsequent measurements collected for that period of time to determine whether the subsequent measurements satisfy an expectation threshold, as drafted, is system process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “determine, generate and compare” in the context of this claim encompasses the user manually calculating. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a collection system; a measurement system; an expectation system; and an alerting system to perform determining, generating and comparing steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor to perform identifying and writing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations  such as:

“provides an alert to an end- user device through a dashboard that is displayable by the end-user device based on a result of the comparison”  that just notify to a user  (Mc: figs. 2, 15, 18, paragraphs 31, 79-80; Lobach: paragraphs 80-82); and
“the measurements including at least some amounts for parameters and at least some values for parameters” that just specify definition of the measurements (Lobach: fig. 4, paragraphs 32, 49).  As discussed above, the claims are not patent eligible.
The dependent claims  2-11, 13-19 do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified (see McRaith et al (or hereinafter “Mc”) US 20170329917), Lobach et al  (or hereinafter “Lobach”) (US 20180197625 ),  Friedlander et al (or hereinafter “Fried”) (US 20090240523), Simon et al (US 20150347705) or Kim et al (US 20170103174). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 17 recites the limitation " the time-series analysis technique”.  There is insufficient antecedent basis for this limitation in the claim. 
”.  There is insufficient antecedent basis for this limitation in the claim. 
	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The recited limitation “generating expectations for a future period of time for the plurality of parameters based on a cognitive software mechanism configured to predict future measurements based on the already-determined measurements” in claim 20 is unclear whether “expectations” configured to predict future measurements based on the already-determined measurements or “a cognitive software mechanism” configured to predict future measurements based on the already-determined measurements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over McRaith et al (or hereinafter “Mc”) US 20170329917) in view of 
Lobach et al  (or hereinafter “Lobach”) (US 20180197625 ) and Friedlander et al (or hereinafter “Fried”) (US 20090240523).

 “collecting real-time data from at least one data source” as collecting real-time data e.g., periodically from user or application software as  at least one data source (paragraphs 41-42, figs. 3-4);
“determining measurements for a plurality of parameters based on the collected data” as tagging the data that includes measurements (such as heart rate, blood glucose, blood oxygen, blood pressure, activity, stress, mood, and/or sleep) for a plurality of parameters e.g., identifiers, such as age, gender, clinical condition paragraphs 42-44);
 “ generating expectations for a future period of time for the plurality of parameters based on a data analysis technique” as generating treatment plans as expectations for period of time for the plurality of parameter based on initial data received and one or more machine learning algorithms or goal (fig. 4, paragraphs 47- 49, 51, 53).  The period of time is not future period of time;
“ comparing the expectations for the future period of time to subsequent measurements collected for that period of time to determine whether the subsequent measurements satisfy an expectation threshold” as  comparing treatment plans for period of time to subsequent measurements for period of time that are entered by a user, e.g., adherence to a user's medicine regimen can be analyzed to determine if the user 8 is not compliant with the prescribed regimen of the user's original  99-101) to determine the user’s measurements e.g., BG levels are approaching or have reached a low, hypoglycemic range, and that user 8 should consume fast-acting carbohydrates before a next meal.  mHealth application 1 also may provide other messages to user 8, such as, e.g., potential causes of the measured values (paragraph 132).  The BG levels are presented as the subsequent measurements that satisfy  the range as the threshold.
For example, the analysis may identify patterns between any of the different data sets received by the user 8.  For example, the analysis may identify triggers that are indicative of a negative consequence on the user's health.  For example, the analysis may identify that the user 8 has low compliance to one or more aspects of the treatment plan on a certain day or days of the week, e.g., that the user 8 has low compliance on Fridays, or more specifically, on the third Friday of every month.  This identification of a trigger (Friday) may correspond to events in the user's life that are not able to be otherwise captured by mHealth application 1.  For example, the third Friday of every month may be a particularly event-filled day for the user 8, resulting in low compliance with the treatment plan and/or poor dietary habits, etc. The identification of this trigger may allow mHealth application 1 to send notifications and/or reminders on subsequent Fridays, or third Fridays of a month, to help improve user compliance with the plan.  For example, the identified pattern may be presented to the user 8 with a warning or 
“providing an alert to a client terminal, the alert being a result of the comparison of the expectations and the subsequent measurements” as providing a notification 794 to user device 8, based on comparing treatment plans for period of time to subsequent measurements for period of time that are entered by a user, e.g., adherence to a user's medicine regimen can be analyzed to determine if the user 8 is not compliant with the prescribed regimen of the user's original treatment plan (figs. 4-5, paragraphs 65, 68-69, 99-101).  For example, when BG levels are approaching or have reached a low, hypoglycemic range, and that user 8 should consume fast-acting carbohydrates before a next meal.  mHealth application 1 also may provide other messages to user 8, such as, e.g., potential causes of the measured values (paragraphs 72, 132).   
Mc does not explicitly teach the claimed limitations:
 future period of time;  
and indicating an assessment of data storage health.
 Lobach teaches the claimed limitations:
“providing an alert to a client terminal, the alert being a result of the comparison of the expectations and the subsequent measurements and indicating an assessment of data storage health” as providing an alert to the patient device through display interface displayable by the patient device, the alert being a result of comparing appointment thresholds to previous appointment dates (figs. 2, 15, 18, paragraphs 31, 79-80) and indicating details regarding disease maintenance status 
a plurality of parameters; the plurality of parameters (determining measurements for a plurality of categories as  parameters based on the collected healthcare data (figs. 3-4, paragraphs 45-49);
 “determining measurements for a plurality of parameters based on the collected data” as determining measurements for a plurality of categories as  parameters based on the collected healthcare data (figs. 3-4, paragraphs 45-49), the measurements includes metric related to patient data BMI such as heart rate, activity level, specific instances of exercise, engagement in unhealthy activities such as drinking or smoking, and any other health-based information that are not patient visits or test results (fig. 4, paragraphs 32, 49); 
“collecting real-time data from at least one data source” as collecting healthcare data from a behavior database 210.  The healthcare data is not real-time healthcare data (paragraphs 40, 44, figs. 1-2);
“determining measurements for a plurality of parameters based on the collected data” as determining measurements for a plurality of categories as  parameters based on the collected healthcare data (figs. 3-4, paragraphs 45-49), the measurements includes metric related to patient data BMI such as heart rate, activity level, specific instances of exercise, engagement in unhealthy activities such as drinking or smoking, and any other health-based information that are not patient visits or test results (fig. 4, paragraphs 32, 49); 
“generating expectations” as setting appointment thresholds as expectations for patients (paragraph 78);
“comparing the expectations to subsequent measurements collected for that period of time to determine whether the subsequent measurements satisfy an expectation threshold” as comparing the appointment thresholds 264 to the previous appointment dates in the provider data 4010.  Based on the comparison in step 7200-2, the analysis unit 220 determines whether any appointment dates corresponding to any medical services of the providers 400 exceed the corresponding appointment threshold 264 in step 7200-3.  The analysis unit 220 determines an appointment alert 7210 for each instance of a time period from a previous appointment date exceeding the appointment threshold 264 in step 7200-4.  In step 7200-5, the analysis unit 220 transmits the appointment alerts 7210 to the communication module 230 (fig. 18, paragraph 79). The appointment thresholds are presented as expectations. Previous appointment dates are represented as subsequent measurements;
Lobach and Mc disclose a method of collecting and managing health patient data.  These references are in the same application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lobach’s teaching to Mc’s system in order to transform the data in disparate formats from disparate sources each into a unified format for further processing, to show aggregate health indices and changes in the aggregate health indices over time for patient populations organized by specific provider  or other entity such as a clinic or health system and further to  improving his or her own health. 
Fried teaches the claimed limitation:
“generating expectations for a future period of time for the plurality of parameters based on a data analysis technique” as generating treatment plans for a future period of time for dimensions e.g., media costs 802, treatment centers 804 based on target data analysis that includes a data mining program that is represented as a data analysis technique (fig. 8, paragraphs 41,51, 100-103);
“comparing the expectations for the future period of time to subsequent measurements collected for that period of time” as compare the expected consumption of medical treatments to various plans offered by health insurance companies (paragraph 39). 
Mc and Fried disclose a method of collecting and managing health patient data.  These references are in the same application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fried’s teaching  to Mc’s system in order to allow an individual to use treatments during a given future time period, to minimize the costs of treatments for the target individual, to minimize the rate of hospital acquired infections occurring at the selected treatment center, and future to maximize the number of the target individual's physicians that have privileges at the treatment center.
As to claim 2, Lobach, Fried, and Mc teach the claimed limitation “ wherein the at least one data source is a healthcare data source” as healthcare resource system (Lobach: paragraph 27); healthcare provider (Fried: paragraph 84; Mc: paragraph 63).
As to claim 3, Lobach, Fried, and Mc teach the claimed imitation “ wherein the measurements include amounts for at least some of the plurality of parameters” as display blood glucose levels over the course of the week, carbohydrate intake amounts 
As to claim 5, Mc, Fried, and Lobach teach the claimed limitation “wherein the measurements include values for at least some of the plurality of parameters” as health behavior measures comprising values of the subcomponents 132A-E, and/or any other scores in the hierarchy of each subcomponent 132A-E shown in FIG. 4 (Lobach: paragraph 75).  Measures includes values for parameters (Mc: paragraph 98).
As to claim 6, Mc and Fried teach the claimed limitation “wherein the measurements include test result values” as the measurements includes test result values (Mc: fig. 11, paragraphs 44, 134, 139; Fried: paragraphs 49, 51).
As to claim 8,  Mc, Fried and Lobach, teach the claimed limitation “wherein the data analysis technique includes a cognitive software mechanism” as the treatment plan as the data analysis technique include a schedule of activities to be performed by the user 8 (Mc: paragraph 51; Lobach: paragraphs 78-79) .  The schedule of user activities is represented as cognitive software mechanism.  Also, data mining application uses computational techniques from statistics, information theory, machine learning, and pattern recognition (Fried: paragraph 35).
As to claim 10, Lobach, Fried, and Mc teach the claimed limitation “receiving feedback from the client terminal, the feedback including an evaluation of the 
As to claim 11, Mc teach the claimed limitation “updating the data analysis technique based on the feedback received from the client terminal or updating the cognitive software mechanism based on the feedback received from the client terminal” as updating treatment plan as the data analysis technique based on the feedback received from a user as the client terminal (Mc: paragraphs 88-90, fig. 4). The insurer computing system 5000 receives the payment decrease action 7310 at the processor 5100 and, in step 7300-7 shown in FIG. 19, the processor 5100 updates the plan data 5310 particular to the patient 3000 in the plan database 5300 with the payment decrease action 7310 (Lobach: paragraph 83).  Target data analysis 320 is a software component for identifying medical data of interest to pharmaceutical treatment plan generator 336 for use in generating optimizing treatment plans.  Target data analysis 320 may optionally use data mining functionality on target data 302, 308, and 316 and/or on data in any other interconnected databases.  In one example, target data analysis 320 comprises a data mining program, such as DB2 Intelligent Miner produced by International Business Machines Corporation (Fried: paragraph 53).

As to claim 12, Mc teaches a data monitoring system for assessing data storage health, the data monitoring system (figs. 2-3, paragraphs 32, 53) comprising: 
“a collection system that collects real-time data from at least one data source” as a system (paragraphs 32, 45) that collects real-time data e.g., periodically from user or application software as  at least one data source (paragraphs 41-42, figs. 3-4);
 “P201807684US01a measurement system that determines measurements for a plurality of parameters based on the collected data” as a system (paragraphs 32, 45) that tags  the data that includes measurements (such as heart rate, blood glucose, blood oxygen, blood pressure, activity, stress, mood, and/or sleep) for a plurality of parameters e.g., identifiers, such as age, gender, clinical condition (paragraphs 42-44);
 “an expectation system that generates expectations for a future period of time for the plurality of parameters based on a data analysis technique” as a system (paragraphs 32, 45) that generates treatment plans as expectations for period of time for the plurality of parameter based on initial data received and one or more machine learning algorithms or goal (fig. 4, paragraphs 47- 49, 51, 53).  The period of time is not future period of time;
“an alerting system that compares the expectations for the future period of time to subsequent measurements collected for that period of time to determine whether the subsequent measurements satisfy an expectation threshold,” as a system (paragraphs 32, 45, figs. 2-3) that compares comparing treatment plans for a period of time to subsequent measurements for period of time that are entered by a user, e.g., adherence to a user's medicine regimen can be analyzed to determine if the user 8 is not compliant with the prescribed regimen of the user's original treatment plan.  mHealth application 1 may determine a user's compliance to each aspect of the  99-101) to determine the user’s measurements e.g., BG levels are approaching or have reached a low, hypoglycemic range, and that user 8 should consume fast-acting carbohydrates before a next meal.  mHealth application 1 also may provide other messages to user 8, such as, e.g., potential causes of the measured values (paragraph 132).  The BG levels are presented as the subsequent measurements that satisfy  the range as the threshold.
For example, the analysis may identify patterns between any of the different data sets received by the user 8.  For example, the analysis may identify triggers that are indicative of a negative consequence on the user's health.  For example, the analysis may identify that the user 8 has low compliance to one or more aspects of the treatment plan on a certain day or days of the week, e.g., that the user 8 has low compliance on Fridays, or more specifically, on the third Friday of every month.  This identification of a trigger (Friday) may correspond to events in the user's life that are not able to be otherwise captured by mHealth application 1.  For example, the third Friday of every month may be a particularly event-filled day for the user 8, resulting in low compliance with the treatment plan and/or poor dietary habits, etc. The identification of this trigger may allow mHealth application 1 to send notifications and/or reminders on subsequent Fridays, or third Fridays of a month, to help improve user compliance with the plan.  For example, the identified pattern may be presented to the user 8 with a warning or suggestion to the user 8 to consider why compliance is low in response to the trigger (paragraph 72).  The period of time is not the future period of time;
“and provides an alert to an end- user device through a dashboard that is displayable by the end-user device based on a result of the comparison” as provide an alert to user  device through interface or screenshot that is displayable by the user device (fig. 12, paragraphs 24, 136) based on comparing treatment plans for period of time to subsequent measurements for period of time that are entered by a user, e.g., adherence to a user's medicine regimen can be analyzed to determine if the user 8 is not compliant with the prescribed regimen of the user's original treatment plan (figs. 4-5, paragraphs 65, 68-69, 99-101).  For example, providing a notification 794 to user 8 that BG levels are approaching or have reached a low, hypoglycemic range, and that user 8 should consume fast-acting carbohydrates before a next meal.  mHealth application 1 also may provide other messages to user 8, such as, e.g., potential causes of the measured values (fig. 1, paragraphs 24, 132).  
Mc does not explicitly teach the claimed limitations:
the measurements including at least some amounts for parameters and at least some values for parameters; future period of time.
Lobach teaches the claimed limitations:
“P201807684US01Page 23 of 27a measurement system that determines measurements for a plurality of parameters based on the collected data, the measurements including at least some amounts for parameters and at least some values for parameters” as determining measurements for a plurality of categories as  parameters based on the collected healthcare data (figs. 3-4, paragraphs 45-49), the measurements includes metrics related to patient data BMI such as heart rate, activity level, specific instances of exercise, engagement in unhealthy activities such as drinking or smoking, and any other 
 “a collection system that collects real-time data from at least one data source” as a system that collects healthcare data from a behavior database 210.  The healthcare data is not real-time healthcare data (paragraphs 40, 44, figs. 1-2);
 “an expectation system that generates expectations” as a system for setting appointment thresholds as expectations for patients (paragraph 78);
“an alerting system that compares the expectations for the future period of time to subsequent measurements collected for that period of time to determine whether the subsequent measurements satisfy an expectation threshold” as a system for comparing the appointment thresholds 264 to the previous appointment dates in the provider data 4010.  Based on the comparison in step 7200-2, the analysis unit 220 determines whether any appointment dates corresponding to any medical services of the providers 400 exceed the corresponding appointment threshold 264 in step 7200-3.  The analysis unit 220 determines an appointment alert 7210 for each instance of a time period from a previous appointment date exceeding the appointment threshold 264 in step 7200-4.  In step 7200-5, the analysis unit 220 transmits the appointment alerts 7210 to the communication module 230 (fig. 18, paragraph 79). The appointment thresholds are presented as expectations. Previous appointment dates are represented as subsequent measurements;
“provides an alert to an end- user device through a dashboard that is displayable by the end-user device based on a result of the comparison” as providing an alert to the patient device through display interface displayable by the 
Lobach and Mc disclose a method of collecting and managing health patient data.  These references are in the same application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Lobach’s teaching to Mc’s system in order to transform the data in disparate formats from disparate sources each into a unified format for further processing, to show aggregate health indices and changes in the aggregate health indices over time for patient populations organized by specific provider  or other entity such as a clinic or health system and further to  improving his or her own health. 
Fried teaches the claimed limitation:
“an expectation system that generates expectations for a future period of time for the plurality of parameters based on a data analysis technique” as a system that generates treatment plans for a future period of time for dimensions e.g., media costs 802, treatment centers 804 based on target data analysis that includes a data mining program that is represented as a data analysis technique (fig. 8, paragraphs 41,51, 100-103);
an system that compares the expectations for the future period of time to subsequent measurements collected for that period of time (as  a system that  
Mc and Fried disclose a method of collecting and managing health patient data.  These references are in the same application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fried’s teaching  to Mc’s system in order to allow an individual to use treatments during a given future time period, to minimize the costs of treatments for the target individual, to minimize the rate of hospital acquired infections occurring at the selected treatment center, and future to maximize the number of the target individual's physicians that have privileges at the treatment center.
As to claim 15, Mc, Fried and Lobach teaches the claimed limitation “wherein the expectation system generates expectations for test result values and the alerting system compares subsequent measurements of test result values to the expectations” as a system (Mc: fig. 2-3) generates treatment plans for test results values and the system compare the measurements of the test result values to the treatment plans (Mc: figs. 5-6, paragraphs 100-102; Lobach: fig. 18, paragraph 79; Fried: paragraphs 48-49).
  
Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mc in view of Fried and Lobach and further in view of Simon et al (US 20150347705).
As to claim 4, Mc does not explicitly teach the claimed limitation “ wherein the measurements include patient visit amounts”.  Simon teaches measures include patient visits values (fig. 6D-1, paragraph 276).  It would have been obvious to one of ordinary 
As to claim 13, Mc, Fried and Lobach teach the limitation “wherein the measurement system determines measurements for parameters related to an amount of patient visits and an amount of test results over a past period of time” as determining measurements for parameters e.g., meals related to health data  (Mc: paragraphs 6,  44, 105, 114, ; Fried: abstract; Lobach:  figs. 3-4, paragraphs 45-49).  The health data is not an amount of patient visits and an amount of test results over a past period of time. 
Simon teaches the claimed limitation “wherein the measurement system determines measurements for parameters related to an amount of patient visits and an amount of test results over a past period of time” as measurements includes percent of patient visits (fig. 6D-2, 20F) and amount of test results over previous years (fig. 24, paragraphs 323, 360-361).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Simon’s teaching to Mc’s system in order to provide and/or display patient history for viewing by users and physicians and further to predict patient satisfaction as a function of caregiver attention in the future.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
 Mc in view of Fried and Lobach and further in view of Schwartz (US 9874554).
. 

Claims 7, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mc in view of Fried and Lobach and further in view of Kim et al (US 20170103174).
As to claims 7, 16, Mc does not explicitly teach the claimed limitation  wherein the data analysis technique includes using a moving average to determine a future expected measurement.  Kim teaches time-series analysis techniques include an autoregressive (AR) model, a moving average (MA) model, an autoregressive moving average (ARMA) model, an autoregressive integrated moving average model (ARIMA) model (paragraph 43) to estimate future values of time-series data (paragraphs 42, 45, 92). 

As to claim 17, Mc does not explicitly teach the claimed limitation   wherein the time-series analysis technique includes a cognitive software mechanism.  Kim teaches time-series analysis techniques include an autoregressive (AR) model, a moving average (MA) model, an autoregressive moving average (ARMA) model, an autoregressive integrated moving average model (ARIMA) model (paragraph 43).  The ARMA model is represented as a cognitive software mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kim’s teaching to Mc’s system in order to analyze observational data which represents a disease of a patient for find various and significant variability characteristics related to a disease and to enable a generated diagnosis model to determine a particular disease and/or determine whether a patient has recovered from a disease. 
As to claim 18, Mc, Fried, Lobach and Kim teach the claimed limitation “updating the data analysis technique based on the feedback received from the client terminal or updating the cognitive software mechanism based on the feedback received from the client terminal” as updating treatment plan as the data analysis technique based on the feedback received from a user as the client terminal (Mc: paragraphs 88-90, fig. 4; Kim: .

Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over 
Mc in view of Fried and Lobach and further in view of Simon et al (US 20150347705) and Head (US 20140297297)
As to claim 14, Mc does not explicitly teach the claimed limitation “wherein the expectation system generates expectations for an amount of test results for a future period of time based on the amount of patient visits and the amount of test results over the past period of time.  Head teaches generating recommended diagnostic test/procedures for diagnosing medical conditions based on the patient healthcare data that includes patient symptoms documented during clinical visits, information relating to past and/or current healthcare treatments administered to the patient, results of diagnostic test(s)/procedure(s) administered to the patient (paragraphs 11, 84- 85, fig. 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Simon’s teaching, Fried’s teaching, Head’s teaching  to Mc’s system in order to allow an individual to use treatments during a given future time period, to improve the efficacy of care rendered to healthcare patients thereby minimizing requests for extraneous patient healthcare data from healthcare providers.
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over 
Mc in view of Lobach and Fried and further in view of Kim and Harris et al (US 20200253547).
As to claim 19, Mc does not explicitly teach the claimed limitation wherein the feedback includes an assessment of whether the alerting system correctly identified a problem with the collected data.   Harris teaches FIG. 10B illustrates an exemplary flow of questioning following an alert triggered when a significant change in score has been identified (1040).  An alert message (1050) may indicate that a significant change has been detected and may offer a series of questions to investigate any further actions that may be needed to help control patient symptoms. 
.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
McRaith et al (or hereinafter “Mc”) US 20170329917) in view of Friedlander et al (or hereinafter “Fried”) (US 20090240523), Itu et al (US 20180247020) and Harris et al (US 20200253547).
Claim 20 has the same claimed limitation as discussed in claim 1. Thus claim 20 is rejected under the same reason as discussed in claim 1.  In addition, Mc teaches a computer-implemented method for monitoring data storage health, in a data processing system comprising a processing device and a memory comprising instructions which are executed by the processor (fig. 3, paragraphs 32, 42), the method comprising:
“collecting real-time healthcare data from at least one healthcare data source” as collecting real-time healthcare data e.g., periodically from user or 
“determining measurements for a plurality of parameters based on the collected data” as tagging the data that includes measurements (such as doses of medications, heart rate, blood glucose, blood oxygen, blood pressure, activity, stress, mood, and/or sleep) for a plurality of parameters e.g., identifiers, such as age, gender, clinical condition paragraphs 42-44), “the measurements including an amount or value related to patient visits or test results” as the doses as measurement includes amount e.g., 18 units and 43 units related the test results e.g.., 187, 201, 175 mg/dL of breakfast blood glucose for the past 3 days  (paragraphs 125-127);
 “generating expectations for a future period of time for the plurality of parameters based on a cognitive software mechanism” as  generating treatment plans as expectations for period of time for the plurality of parameter based on initial data received and goal or one or more machine learning algorithms (fig. 4, paragraphs 47- 49, 51, 53).  The goal or one or more machine learning algorithms is represented as a cognitive software mechanism.  The period of time is not future period of time;
 “providing an alert to an end-user device through a dashboard displayable by the client terminal, the alert being a result of the comparison of the expectations and the subsequent measurements” as provide an alert to user  device through interface or screenshot that is displayable by the user device (fig. 12, paragraphs 24, 136) based on comparing treatment plans for period of time to subsequent measurements for period of time that are entered by a user, e.g., adherence to a user's medicine regimen can be analyzed to determine if the user 8 is  99-101).  For example,  providing a notification 794 to user 8 that BG levels are approaching or have reached a low, hypoglycemic range, and that user 8 should consume fast-acting carbohydrates before a next meal.  mHealth application 1 also may provide other messages to user 8, such as, e.g., potential causes of the measured values (fig. 1, paragraphs 24, 132).  The BG levels are presented as subsequent measurements that satisfy  the range as the threshold;
“P201807684US01Page 25 of 27receiving feedback from the client terminal, wherein the feedback includes an assessment of whether the alert correctly identified a problem with the collected data and updating the cognitive software mechanism based on the feedback” as receiving feedback from user, the feedback includes an evaluation of the treatment plan (Mc: fig. 4, paragraph 33, 88) and there mHealth application 1 may use the results of the analysis and feedback to develop one or more updated plans for a user 8.  The goal, at step 408, also can be updated based on the feedback (e.g., a goal was not achieved within a time period of the treatment plan). Goal is represented as cognitive software mechanism.  An evaluation of the treatment plan is not an assessment of whether the alert correctly identified a problem with the collected data.
Mc does not explicitly teach the limitations:
configured to predict future measurements based on the already-determined measurements; 
future period of time; 
indicating an assessment of data storage health;  
an assessment of whether the alert correctly identified a problem with the collected data.
Itu teaches the claimed limitation:
“a cognitive software mechanism configured to predict future measurements based on the already-determined measurements” as machine learning algorithm configured to predict measures based on the extracted measures (fig. 2, paragraphs 77, 80).
Mc and Itu disclose a method of collecting and managing health patient data.  These references are in the same application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Itu’s teaching to Mc’s system in order to allow an individual to use treatments during a given future time period, to evaluate feature can be incorporated in the predictor to improve the assessment and further to determine the evolution of the pathology/patient so as to propose the optimal treatment strategy.
Fried teaches the claimed limitation:
“generating expectations for a future period of time for the plurality of parameters based on a cognitive software mechanism” as generating treatment plans for a future period of time for dimensions e.g., media costs 802, treatment centers 804 based on target data analysis that includes a data mining program that is represented as a data analysis technique (fig. 8, paragraphs 41,51, 100-103);
“comparing the expectations for the future period of time to subsequent measurements collected for that period of time” as compare the expected  
Mc and Fried disclose a method of collecting and managing health patient data.  These references are in the same application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Fried’s teaching  to Mc’s system in order to allow an individual to use treatments during a given future time period, to minimize the costs of treatments for the target individual, to minimize the rate of hospital acquired infections occurring at the selected treatment center, and future to maximize the number of the target individual's physicians that have privileges at the treatment center.
Harris teaches the claimed limitations:
 “indicating an assessment of data storage health” as prompting the user to answer whether he or she has noticed any difference in the patient's overall health, and presents a number of predetermined, selectable responses e.g., Yes, asthma symptoms (paragraph 185);
“the measurements including an amount or value related to patient visits or test results” the healthcare provider and/or individual or group of individuals can directly provide additional information to the system for use in the algorithm.  The individual and/or guardian can record daily symptoms and/or other physiologic measurements, such as peak flow test results, as would normally be recorded in an asthma symptom diary (paragraph 73);
“cognitive software mechanism” as a machine-learning algorithm (paragraph 77);
“P201807684US01Page 25 of 27receiving feedback from the client terminal, wherein the feedback includes an assessment of whether the alert correctly identified a problem with the collected data” as FIG. 10B illustrates an exemplary flow of questioning following an alert triggered when a significant change in score has been identified (1040).  An alert message (1050) may indicate that a significant change has been detected and may offer a series of questions to investigate any further actions that may be needed to help control patient symptoms. 
	 For example, the user may be asked an initial question (1060) whether the user has noticed anything different in the patient's overall recent health.  In response to a user-provided answer confirming that the patient has been experiencing asthma symptoms, the user may be asked a first follow-up question (1062) requesting details regarding type of symptoms experienced.  Additional follow-up questions may request additional (paragraph 149). 
	Mc and Harris disclose a method of collecting and managing health patient data.  These references are in the same application’s field. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Harris’s teaching to Mc’s system in order to  allow patients to better monitor their disease outside the hospital and further to help manage disease, in particular to assess the control of the patient's disease and adjust controller medications accordingly, is the disease control test.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunlop (US 20160246934)




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169